Bell, J.
In this case, which arose under the workmen’s compensation law, the main and controlling facts, so far as they related to the cause and circumstances of the claimant’s injury, were the same as those in Maryland Casualty Co. v. Peek, 36 Ga. App. 557 (137 S. E. 121), and the decision in that case governs this case. The order of the Industrial Commission denying compensation was authorized, if not demanded, by the evidence, and the superior court erred in sustaining the appeal of the claimant.

Judgment reversed.


Jenlcins, P. J., and Stephens, J., concur.